Citation Nr: 1035782	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for service-
connected allergic rhinitis, post operative, prior to July 23, 
2008.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for allergic rhinitis, post operative, after July 23, 2008.  

3.  Entitlement to a compensable initial evaluation for service-
connected erectile dysfunction.  

4.  Entitlement to a compensable initial evaluation for a 
service-connected left varicocele.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served with the United States Marine Corps from 
February 1981 to March 1985 and with the United States Army from 
February 1998 to December 2005.

There case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia (the RO).  

In April 2010 the Veteran testified at a personal hearing which 
was chaired by the undersigned at the Board's Central Office in 
Washington D.C.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

After the April 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

Concerning the Veteran's service-connected allergic rhinitis, 
post-operative, although the RO subsequently increased the 
assigned disability ratings, creating a staged rating, the 
Veteran has made clear his desire to proceed with his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a Veteran is not 
granted the maximum benefit allowable under the VA Schedule for 
Rating Disabilities, the pending appeal as to that issue is not 
abrogated].

The issues of entitlement to an emulation in excess of 10 
percent for service-connected Hepatitis C, entitlement to 
service connection for fibromyalgia, entitlement to 
service connection for osteoarthritis, entitlement to 
service connection for a dental condition (claimed as 
dental decay) and entitlement to service connection for 
umbilical hernia have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See an August 2008 statement from the 
Veteran.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Veteran's August 2008 statement also specifically asserted 
that the Veteran was unable to work because of his service-
connected Hepatitis C.  The Board notes the United States Court 
of Veterans Appeals' (the Court's) recent decision in Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009), holding that a TDIU claim 
is part of an increased rating claim when such claim is raised by 
the record, and as such, the issue is properly before the Board.  
However, since the Veteran's statement specifically stated that 
his inability to retain employment was due to his service-
connected Hepatitis C, which is not before the Board at this 
time, the Court's decision in Rice is not for application, and 
the Veteran's TDIU claim is also referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  Prior to July 23, 2008, the Veteran's service-connected 
allergic rhinitis, post-operative, is not manifested by polyps or 
at least 50 percent nasal obstruction on both sides or complete 
obstruction on one side.

2.  From July 23, 2008, the Veteran's service-connected allergic 
rhinitis, post-operative, is not manifested by polyps.

3.  Erectile dysfunction does not result in loss of the glans of 
the penis or more than half the penis, or any deformity of the 
penis.

4.  The Veteran's service-connected left varicocele does not 
require long-term drug therapy, hospitalization, or intermittent 
intensive management and has not been accompanied by atrophy of 
the testicles, and symptoms of urinary frequency, leakage or 
obstructed voiding which can be attributed to the disability.  

5.  The competent evidence of record does not show that the 
Veteran's service-connected allergic rhinitis, post-operative, 
erectile dysfunction and/or left varicocele are so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.

5.  The competent and other medical evidence of record does not 
contain a diagnosis of a left knee disability.  

6.  The competent and other medical evidence of record does not 
contain a diagnosis of a left ankle disability.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
allergic rhinitis, post-operative, have not been met prior to 
July 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for allergic rhinitis, post-operative, have not been met 
from July 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2009).  

3.  The criteria for a compensable initial disability rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R §§ 4.7, 4.115b, Diagnostic 
Codes 7520, 7521, 7522 (2009).

4.  The criteria for a compensable initial evaluation for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.115b, Diagnostic Codes 
7599-7525 (2009).  

5.  The criteria for referral of the Veteran's service-connected 
allergic rhinitis, post-operative, erectile dysfunction and/or 
left varicocele for consideration on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2009).  

6.  A left knee disability was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

7.  A left ankle disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Veteran's rhinitis, erectile dysfunction and left varicocele 
claims arise from granted claims of service connection.  The 
Court observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a).  Compliance with the first 
Quartuccio element requires notice of these five elements in 
initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

The board notes that the Veteran participated in the Benefits 
Delivery at Discharge Program (BDD) and filed his claim in 
October 2005, prior to his discharge from service in December 
2005.  The Veteran was not provided any VCAA notification prior 
to the initial adjudication of his claim in May 2006.  However, a 
letter dated in August 2007 satisfied the duty to notify 
provisions concerning his claims for service connection and 
increased ratings.  The Veteran was informed that evidence was 
needed showing his service-connected disabilities had increased 
in severity.  He was informed of the types of evidence that could 
substantiate his claims, such as medical records or lay 
statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his 
disabilities and informed that VA was responsible for obtaining 
any federal records, VA records, and a medical examination, if 
necessary.  Since the Veteran's claims were subsequently 
readjudicated in the October 2007 statement of the case (SOC) and 
a November 2009 supplemental statement of the case (SSOC), there 
was no prejudice to the Veteran concerning the timing of these 
notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
January 2006 as well as QTC examinations in July 2007 and 
September 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The Board finds that the three examinations are adequate for 
the purposes of this decision.  While the July 2007 and September 
2009 QTC examiners did not have access to the Veteran's claims 
file or medical records, the reports of the July 2007 and 
September 2009 QTC examinations reflect that the examiners 
reviewed the recorded the Veteran's current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see 
also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).


Increased Rating Claims

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) [holding, "staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings"].

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2009).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Allergic Rhinitis Claim

As noted above, the Veteran's service-connected allegoric 
rhinitis, post-operative, has been staged by the RO.  See 
Fenderson, supra.  After briefly discussing the rating criteria 
to be applied to the Veteran's service-connected allergic 
rhinitis, post-operative, the Board will address the medical and 
other evidence of record applicable to the criteria for each time 
period.  

Without polyps, but with greater than 50-percent obstruction of 
nasal passages on both sides or complete obstruction on one side, 
a 10 percent rating is provided.  A 30 percent rating is provided 
for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.

Prior to July 23, 2008, there simply is no medical or other 
evidence that the Veteran has polyps or obstruction of nasal 
passages sufficient to warrant a compensable rating.  While the 
January 2006 VA examination reports reflects the Veteran's 
excessive engorgement of the turbinates and the Veteran's 
deviated septum (noted as less than 15 percent), the examiner 
makes no mention of polyps or obstruction of the nasal passages 
greater than 50 percent.  Rather, it is noted that the Veteran 
has chronic allergic rhinitis.  See the January 2006 VA 
examination report.  

While the January 2006 examination report made no specific 
finding relative to the existence of polyps, the July 2007 QTC 
examiner specifically noted that physical examination of the 
Veteran's nose revealed no nasal obstruction and no polyps.  See 
the July 2007 QTC examination report.  

Based on the foregoing, the Board concludes that a compensable 
rating for allergic rhinitis, post-operative, is simply not 
warranted given the lack of competent evidence of any compensable 
symptoms associated with the disability such as greater than 50 
percent obstruction of the nasal passages on both sides, complete 
obstruction of the nasal passages on one side, or polyps.

Since July 23, 2008, the Veteran's service-connected allergic 
rhinitis, post-operative, has been rated as 10 percent disabling.  
Accordingly, the medical or other evidence of record must show 
the presence of nasal polyps after July 23, 2008 for an increased 
rating to be granted for this period.  After review of the 
Veteran's complete VA claims folder, the Board finds that an 
increased rating is inappropriate at this time.  

The July 23, 2008 private treatment record, on which the RO 
partially granted the Veteran's claim for an increased rating, 
fails to reflect that the Veteran had nasal polyps at the time.  
Also, the September 2009 QTC examination report reflects that 
there is no medical evidence of nasal polyps.  See the September 
2009 QTC examination report.  

Based on the foregoing, the Board concludes that an initial 
evaluation in excess of 10 percent from July 23, 2008 for 
allergic rhinitis, post-operative, is simply not warranted given 
the lack of competent evidence nasal polyps as contemplated by a 
higher evaluation.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim for an initial compensable 
rating for allergic rhinitis with sinusitis.  See Gilbert, 1 Vet. 
App. at 53.

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra. Indeed, as noted above, the RO has 
already created staged ratings concerning this issue.  However, 
as discussed above, the Board concludes that the criteria for 
increased ratings have at no time been met.  Accordingly, further 
staged ratings are inappropriate.  See id.

In reaching this conclusion, the Board had considered the 
Veteran's testimony and report of symptoms such as difficulty 
breathing.  However, as a layperson, the Veteran is not competent 
to render an opinion regarding the degree of any present nasal 
obstruction or the presence of any nasal polyps.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.  In 
this regard, the Board has placed greater probative weight on the 
objective findings contained in the VA examination reports which 
included conclusions reached by trained health care 
professionals.  

Erectile Dysfunction

As a result of his erectile dysfunction, the Veteran has been 
awarded special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a) (2009).  See a RO rating decision dated in November 
2007.  The Veteran is also seeking a compensable schedular 
evaluation for this disability.

The Board observes that the rating schedule provides three codes 
for penile impairment.  Removal of half or more of the penis is 
rated as 30 percent disabling, or it is rated on voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal 
of the glans of the penis is rated as 20 percent disabling, or it 
is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic 
Code 7521.  Deformity of the penis with loss of erectile power is 
rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7522.

The Veteran's service treatment records noted an inability to 
ejaculate secondary to his prescription medication (Citalopram) 
in May 2002.  The Veteran first reported erectile dysfunction in 
2003, but the disability was not diagnosed until March 2005.  The 
medical and other evidence of record reflects that the Veteran's 
erectile dysfunction is responsive to medication (Viagra and 
Cialis), and the Veteran is also able to achieve orgasm without 
an erection.  See e.g. the January 2006 VA examination report, 
the July 2007 and September 2009 QTC examination reports, and a 
statement from the Veteran's wife dated in February 2007.  

Despite the Veteran's complaints of penile deformity and evidence 
that his erectile dysfunction has been progressively unresponsive 
to medication, the competent evidence does not indicate that any 
portion of the penis or the glans of the penis has been removed.  
While the Veteran reports that he feels that his penis is now 
"deformed" (see the April 2010 VA hearing transcript at page 
25), there is no clinical evidence of any deformity of his penis.  
In fact, all medical evidence of record notes that the Veteran's 
penis is "within normal limits" upon physical examination.  See 
e.g., the January 2006 VA examination report and the reports of 
the July 2007 and September 2009 QTC examinations.  

As noted before the Veteran is a layperson, and the evidence does 
not show that he has sufficient training or expertise to render 
medical opinions including whether his penis exhibits any form of 
physical deformity.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.  In this regard, the Board has 
placed greater probative weight on the objective findings 
contained in the VA examination reports which included 
conclusions reached by trained health care professionals.  

Consequently, the Board finds that the weight of the probative 
evidence is against a finding that the Veteran has a deformity of 
the penis.  Accordingly, the criteria for a compensable 
evaluation under Diagnostic Codes 7520, 7521 or 7522 are not met, 
and the claim for a compensable initial disability rating for 
erectile dysfunction must be denied.  The Board has considered 
the doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine is 
not for application.  See Gilbert, supra.


The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable initial evaluation have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See id.


Left Varicocele

The Veteran's left varicocele is rated as noncompensable pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525 (2009).  When a 
particular disability is not listed among the diagnostic codes, a 
code ending in "99" is used; the first two numbers are selected 
from the portion of the schedule most approximating a Veteran's 
symptoms.  38 C.F.R. § 4.27 (2009).  As a varicocele is not 
assigned a specific number, code 7599 is applied to allow for 
rating the disability with other genitourinal disabilities.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  38 
C.F.R. § 4.27 (2009).  In this case, Diagnostic Code 7599 refers 
to general genitourinary ratings while the more specific 
Diagnostic Code 7525 refers to chronic epididymo-orchitis.  

A varicocele is a "condition manifested by abnormal dilation of 
the veins of the spermatic cord, [which results] in impaired 
drainage of blood into the spermatic cord veins when the patient 
assumes the upright position."  Nici v. Brown, 9 Vet. App. 494, 
495 (1996) (citing Steadman's Medical Dictionary 1907 (26th ed. 
1995)).  

Disabilities evaluated under Diagnostic Code 7525 are to be rated 
according to the criteria for urinary tract infections.  A 10 
percent rating is warranted when the disability requires long-
term drug therapy, one to two hospitalizations per year and/or 
intermittent intensive management.  A rating of 30 percent is 
warranted when there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management.  
38 C.F.R. § 4.115a.  If there is poor renal function, then the 
disability should be rated as renal dysfunction.  When the 
ratings schedule does not explicitly provide a noncompensable 
rating, a zero percent evaluation may be assigned when a 
Veteran's symptomatology does not meet the requirements for a 
compensable evaluation.  38 C.F.R. § 4.31 (2008).

Under this framework, the Veteran's symptoms do not warrant a 
compensable rating.  The Veteran underwent a VA genitourinary 
January 2006, and the disability was further described in the 
July 2007 and September 2009 QTC examination reports.  
Specifically, the July 2007 QTC examination report reflects that 
the Veteran's left varicocele had resolved, and that the 
Veteran's genitals were within normal limits with no functional 
impairment and no urinary incontinence.  See the July 2007 QTC 
examination report.  The September 2009 QTC examiner noted that 
the Veteran had a left testicular varicocele which was productive 
of no functional impairment or urinary incontinence.  There was 
no mention of drug therapy or hospitalizations for this 
disability, and the examiner characterized the thickening as 
asymptomatic.  

The Board has also considered rating the Veteran under other 
rating codes.  Diagnostic Code 7523 addresses complete atrophy of 
the testicles, with atrophy of one testicle assigned a 
noncompensable rating and atrophy of both assigned a 20 percent 
rating.  In this case, there is no evidence of any atrophy of the 
Veteran's testicle.  Even if there were, the Veteran's left 
varicocele only affects one testicle, which would lead to a 
noncompensable rating.  

Diagnostic Code 7529 covers benign neoplasms of the genitourinary 
system.  These disabilities are rated as voiding dysfunction or 
renal dysfunction, depending on which is more prevalent.  
Diagnostic Code 7529.  Voiding dysfunctions are evaluated 
according to urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  As noted above, the Veteran has never 
reported any urinary incontinence, leakage, or obstruction.  

Taken together, the evidence does not show that the Veteran's 
left varicocele requires long-term drug therapy, hospitalization, 
or intermittent intensive management.  Also, the Veteran's left 
varicocele is not accompanied by recent complaints of pain and 
tenderness, there is no evidence of atrophy of the testicles, and 
there are no symptoms of urinary frequency, leakage or obstructed 
voiding which can be attributed to either disability.  The Board 
thus finds that the criteria for a compensable rating have not 
been met.  

The Board has considered the possibility of staged ratings.  See 
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable initial evaluation have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See id.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
Gilbert, supra.

Extraschedular considerations

The Board has also considered extraschedular evaluations in 
connection with the Veteran's increased ratings claims should be 
considered.  The determination of whether a claimant is entitled 
to an extraschedular rating under § 3.321(b) is a three-step 
inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  
Initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability/disabilities with the established criteria found in 
the rating schedule for such.  Under the approach prescribed by 
VA, if the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran and his representative assert 
that the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disabilities.  The Board disagrees.  
As fully detailed above, a higher disability rating is available 
where specific criteria are met.  The Veteran does not meet the 
schedular criteria for a higher disability rating.  It does not 
appear that the Veteran has "exceptional or unusual" 
disabilities; he merely disagrees with the assigned evaluations 
for his level of impairment.  In other words, he does not have 
any symptoms from his service-connected disabilities that are 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for the Veteran's 
service-connected disabilities are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.


Service Claims 

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

Left Knee and Left Ankle

In this case, the Veteran claimed that he has current left knee 
and ankle disabilities that he incurred during his service.  The 
Veteran has been less that specific as to the in-service incident 
which caused these alleged disabilities, but the Veteran 
testified that both disabilities had their onset during his 
service.  See e.g., the April 2010 VA hearing transcript at page 
4.  

With respect to element (1), medical or other evidence of a 
current disability, the medical evidence does not include a 
diagnosis of the Veteran's left knee or left ankle.  The Board 
notes that several VA and private treatment records reflect the 
Veteran's complaints of pain in his left knee and ankle.  See 
e.g., various private treatment records from the Dewitt Community 
Army Hospital and the reports of the January 2006 VA examination 
as well as the reports of the July 2007 and September 2009 QTC 
examinations.  Concerning the Veteran's complaints of left knee 
and left ankle pain, the Court has held that pain alone without a 
diagnosed or identifiable underlying malady or disability does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

The report of the January 2006 VA examination reflects the 
Veteran's reported pain in his left knee and ankle; however, X-
rays taken in connection with this VA examination show that the 
Veteran's left knee and ankle are within normal limits with no 
radiographic findings of arthritis or indication of old 
fractures.  See the January 2006 VA examination report and X-
rays.  Likewise, the July 2007 QTC examination report reflects 
the Veteran's subjective complaints of left knee and left ankle 
pain.  As noted above, pain alone is does not constitute a 
disability for which compensation may be awarded.  See Sanchez-
Benitez, supra.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claims and has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has a current disability of the left knee or 
left ankle.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has a currently diagnosed disability of either the left 
knee or left ankle.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim), overruling Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

VA treatment records associated with the Veteran's claims file 
showed that he self-reported pain in his left knee and left ankle 
during the pendency of this appeal.  The Court has in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is capable 
of reporting symptoms such as left knee and left ankle pain, but 
the Veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to the whether he has a current disability.  
Accordingly, the Board has placed greater probative weight on the 
objective clinical findings which do not contain diagnoses of 
current left knee and/or left ankle disabilities. 

In the absence of any diagnosed disability, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist]; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, Hickson element (1) has not been met for the 
Veteran's; left knee and left ankle claims, and such fail on this 
basis alone.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a current 
diagnosis of a left knee or left ankle disability.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  The preponderance is against the Veteran's claims, 
and therefore such must be denied.


ORDER

Entitlement to a compensable initial evaluation for service-
connected allergic rhinitis, post operative, prior to July 23, 
2008, is denied.  

Entitlement to an initial evaluation in excess of 10 percent for 
allergic rhinitis, post operative, after July 23, 2008, is 
denied.  

Entitlement to a compensable initial evaluation for service-
connected erectile dysfunction is denied.  

Entitlement to a compensable initial evaluation for a service-
connected left varicocele is denied.  

Entitlement to service connection for a left knee disability is 
denied.  

Entitlement to service connection for a left ankle disability is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


